Title: Toast to John Adams, 4 July 1824
From: Adams, John
To: 


				
					
					July 4, 1824
				
				John Adams being invited to attend a celebration of the late anniversary, declined what it would have been the “joy of his heart” to have done, on account of his advanced age and increased infirmities of body. When his note was read to the company, the following toast was given—“John Adams. Eternity yet lingers, withholding its bright rewards, till Time shall complete his earthly joy in the full honors of his son.”
				
					
				
				
			